Citation Nr: 0713640	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
hypertension.

2.  Entitlement to a higher initial rating for service-
connected traumatic osteoarthritis of the right knee, x-ray 
evidence only, as secondary to pes planus, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-
connected traumatic osteoarthritis of the left knee, x-ray 
evidence only, as secondary to pes planus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In a rating decision dated in March 2004, the RO granted 
separate evaluations for the veteran's osteoarthritis of the 
knees.  The issues have been phrased accordingly.

In correspondence dated in October 2006, the veteran stated 
that his service-connected flat feet had worsened.  In 
support of his claims for higher ratings for his service-
connected knee disabilities, the veteran referenced a 
magnetic resonance imaging (MRI) report reflecting a torn 
ligament.  The veteran is only service-connected for 
osteoarthritis of the knees, he is not service-connected for 
a torn ligament.  The Board refers the issues of entitlement 
to a higher rating for the veteran's service-connected flat 
feet and entitlement to service connection for a right torn 
ligament to the RO for adjudication.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The record shows that the RO provided VCAA notice in a letter 
dated in October 2001, however, that letter was deficient and 
the case must be remanded for further development under the 
VCAA.  In the letter, the RO failed to explain the disability 
rating and effective date elements of a service connection 
claim.  Further, the RO failed to explain that to 
substantiate his claim for an increased rating for his 
service-connected hypertension, the evidence needed to show 
that his condition had increased in severity.  Evidence of 
this type is necessary to prevail in these claims and the 
veteran must be notified of these requirements.

The RO also failed to specifically request that the veteran 
send any evidence in his possession that pertained to the 
claim.  A fully compliant VCAA notice should include such a 
request.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
pursuant to the VCAA.  Specifically, the 
veteran should be informed that to 
establish entitlement to an increased 
rating for his service-connected 
hypertension, the evidence must show that 
the disability increased in severity.  The 
veteran should also be provided an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice shall also include a specific 
request that the veteran provide any 
evidence in his possession that pertains to 
the claim.    

2.  Thereafter, the veteran's claims of 
entitlement to increased ratings for his 
service connected hypertension and 
osteoarthritis of the left and right knees 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




